Dissenting Opinion by
Judge Barry:
I dissent. The purpose of the Food Stamp Act is to increase healthy, nutritious eating among low-income families. Mrs. Ishler was receiving $349.00 per month from which she paid $200.00 per month for rent and $4.50 per month for garbage pickup and electric. She received $76.00 per month in food stamps after her SUA deductions. We cannot believe that she placed in savings the difference between the amount she received and the amount she would have received had the state *313not erred. Then to what amount would DPW have her already minimal food stamp allowance be reduced for the purpose of recouping the overissuance? The majority opinion cites to 7 C.F.R. §273.18 in support of its decision. The definition of Administrative Error Claims under that section is defined as an “overissuance . . . caused by state agency action or failure to take action.” I must note that I have difficulty believing that Congress, when it used the phrase “failure to take action”, contemplated applying it to a states unconscionable two-year delay in actually adopting and implementing the amendments to the federal regulations under which it had been operating. Such an interpretation could have vast consequences and provide little incentive for states to conscientiously take action when federal regulatory amendments are made. I am inclined to believe that 7 C.F.R. §276.1(2), which puts the responsibility for preventing losses of federal funds on the states and authorizes the Food and Nutrition Service to bill the state agency for an amount equal to the amount of coupons issued as a result of the states negligence (as opposed to administrative error) is the only proper and fair resolution to this problem. This provision was obviously designed to promote efficient administration of the program at the state level. Under this approach, the state, instead of Mrs. Ishler, would have an amount equal to the overissuance “recouped” by the federal government. There is, I believe, no threat that the Commonwealth will lose its entitlement to federal subsidies as a result of this case. Van Dusen, cited in the majority opinion, must be distinguished from the case before us because in Van Dusen DPW adopted and implemented a federal regulation which it then erroneously misinterpreted. Here, the state admittedly never adopted nor implemented the amendments to the regulations. Respondent argues that Klesh v. Department of Public *314Welfare, 55 Pa. Commonwealth Ct. 587, 423 A.2d 1348 (1980), where we held that a newly enacted state regulation could not be applied retroactively, “is not authority for the proposition that tardy implementation of a federally mandated food stamp program requirement cannot be corrected” because it dealt only with a state regulation. I must disagree since in Klesh we were dealing with a state regulation, 55 Pa. Code §527.4(f), which adopted federal provisions. See 7 C.ER. §274.2(g)(3) (1980). Klesh held that Pennsylvania’s presumption against retroactivity under 1 Pa. C. S. §1926 was applicable. I believe Klesh could be applied here.
Neither Harrington, cited in the majority opinion, nor any of the federal cases cited therein, stand for the proposition that affected citizens are governed by amendments to federal regulations which the state “forgot” to adopt.
I must add, as well, that I believe the provision relating to consent of households to repayment terms, 7 C.F.R. §273.18(g)(3)(ii), is not the answer. These recipients should not be subjected to the same dunning letters as those who default on loans or other obligations, i.e., a barrage reminding them of their “obligation” and stating or, at least, implying, that action will be taken if some agreement to repayment is not reached. Furthermore, if, as DPW contends in its brief, attempts at recoupment often result in nothing but these letters, perhaps it should reconsider its present practice under such invidious regulations which tend to have their primary effect on those who, out of honesty, pride or sheer fear of governmental reprisal, voluntarily reduce their allotment below already minimal levels.
The state should be (as we have suggested in the past when those affected by government action are misled) estopped from recouping any sum from Mrs. Ishler or from unjustly disturbing or threatening to dis*315turb her presently very meager allowance. For cases where estoppel against public bodies has been invoked, see Snipas v. Unemployment Compensation Board of Review, 43 Pa. Commonwealth Ct. 129, 401 A.2d 888 (1979); Swope v. Unemployment Compensation Board of Review, 199 Pa. Superior Ct. 34, 184 A.2d 415 (1962); O’Toole v. West Mifflin Borough, 218 Pa. Superior Ct. 146, 275 A.2d 652 (1960); Ervin v. Pittsburgh, 339 Pa. 241, 14 A.2d 297 (1940); Moser v. United States, 341 U.S. 41, 71 S.Ct. 553, 95 L.Ed. 729 (1951).
Judge Craig joins in this dissent.